Judgment unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: In this article 78 proceeding respondents appeal from a judgment of Special Term annulling the determination of respondent Commissioner of the Oneida County Department of Social Services, as affirmed by respondent Commissioner of the New York State Department of Social Services, that petitioner’s grant of public assistance be reduced by reason of her receipt of car insurance proceeds and her failure to apply such proceeds towards her family’s needs. Petitioner cross-appeals from that part of the judgment remanding the matter for additional findings pursuant to the decision of the court. Petitioner and her three children are recipients of public assistance in the form of Aid to Families with Dependent Children. They had been receiving monthly payments of $365 since 1973 which payments were reduced to $337.80 when petitioner obtained employment. Due to the inconvenience of petitioner’s stepfather and mother having to